[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE MOTION TO REOPEN AND TO SET ASIDE JUDGMENT
The court filed its memorandum of decision February 15, 1994. There is a typographical error on page 2 in the first sentence of the second paragraph. The phrase "final agreement" should read "final argument" and is hereby so corrected.
There was no mutual mistake here. The court has already found that there was no inequitable conduct or fraud on either side.
Motion denied.
N. O'Neill, J. CT Page 5886